DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statements (IDS) submitted on 07/28/2021 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2018-194910 on page 2 of the specification.
Applicant has also cited Nakagawa (US 2017/0279998), and Yanagawa (US 2020/0174719), which were cited in the European Search Report issued on 12/16/2021 in counterpart European Patent Application No. 21187416.9.

Drawings
5.       The drawing(s) filed on 07/28/2021 are accepted by the Examiner.

Status of Claims
6.       Claims 1-18 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an installation unit” in claims 1, 6, 10 and 16;
“a determination unit” in claims 1-4, 6, 10 and 12;
“a first generation unit” in claims 1-4, 6, 10-12 and 14;
“a control unit” in claims 1, 6 and 10;
“a second generation unit” in claims 1, 6, and 15;
“an acquisition unit” in claims 2, 3, 11 and 12;
“a port determination unit” in claims 4 and 12;
“an icon determination unit” in claims 6 and 10;
“a deletion unit” in claim 11; and
“a second port determination unit” in claim 12;

            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
(a)       Claim 1: ‘an installation unit configured to install a driver corresponding to the device’ corresponds to CPU 301 enabled Fig. 4 ‘driver installation module 408’.  “The driver installation module 408 installs a driver corresponding to the device (to be referred to as a "desired device" hereinafter) selected by the user from the devices displayed by the detected device output module 407.” [0037].
(b)       Claim 1: ‘a determination unit configured to determine whether icon generation by a first generation unit configured to generate an icon cannot be performed in correspondence with the driver installed by the installation unit' corresponds to CPU 301 enabled Fig. 4 ‘Divertible Icon Detection Module 410’.  Fig. 7 processing flowchart Step S707 and S708.  “The application 401 determines whether a divertible icon is detected by the divertible icon detection processing (step S707) (step S708). If no divertible icon is detected in step S707 (NO in step S708), new port/icon generation processing is executed by the new port/icon generation module 411 (step S709).” [0053].  “On the other hand, if a divertible icon is detected by the divertible icon detection processing of step S707 (YES in step S708), the application 401 does not generate a new port/icon and uses the detected divertible icon (step S710). That is, the divertible icon is directly used, and the driver linked with the divertible icon is changed to the driver installed in step S705.” [0055].
(c)       Claim 1: ‘a first generation unit configured to generate an icon’ corresponds to CPU 301 enabled Fig. 4 ‘New Port/Icon Generation Module 411’.  “The new port/icon generation module 411 newly generates an icon and a port capable of 
(d)       Claim 1: ‘a control unit configured to, if it is determined by the determination unit that icon generation by the first generation unit cannot be performed, generate, by a second generation unit configured to generate an icon, the icon corresponding to the driver installed by the installation unit' corresponds to CPU 301 enabled Fig. 4 ‘Divertible Icon Detection Module 410’.  Fig. 7 processing flowchart Step S707 and S708.  “The application 401 determines whether a divertible icon is detected by the divertible icon detection processing (step S707) (step S708). If no divertible icon is detected in step S707 (NO in step S708), new port/icon generation processing is executed by the new port/icon generation module 411 (step S709).” [0053].  “On the other hand, if a divertible icon is detected by the divertible icon detection processing of step S707 (YES in step S708), the application 401 does not generate a new port/icon and uses the detected divertible icon (step S710). That is, the divertible icon is directly used, and the driver linked with the divertible icon is changed to the driver installed in step S705.” [0055].
(e)       Claim 1: ‘a second generation unit configured to generate an icon’ corresponds to CPU 301 enabled Fig. 4 ‘New Port/Icon Generation Module 411’.  “FIG. 12 is a flowchart showing new port/icon generation processing (step S709) in FIG. 7. First, the new port/icon generation module 411 determines whether the port type determined by the generation port type determination processing of step S706 is WSD or TCP/IP (step S1201). If the port type determined by the generation port type 
(f)       Claim 2: ‘an acquisition unit configured to acquire the number of ports registered in the information processing apparatus before and after the icon generation is executed by the first generation unit’ corresponds to CPU 301 enabled Fig. 4 ‘new port/icon generation module 411’.  “FIG. 14 is a flowchart showing new WSD port/icon generation processing (step S1202) in FIG. 12 in this embodiment. First, a new port/icon generation module 411 acquires all ports and all icons registered in the PC 101 (steps S1401 and S1402).” [0084].
(g)       Claim 4: ‘a port determination unit configured to determine whether a newly generated port satisfies a condition’ corresponds to CPU 301 enabled Fig. 14 processing flowchart STEP S1407.  “When all ports registered in the PC 101 are acquired, the new port/icon generation module 411 determines whether the number of ports acquired in step S1406 is larger than the number of ports acquired in step S1401 (step S1407).” [0086].
(h)       Claim 6: ‘an icon determination unit configured to determine presence/absence of an icon that satisfies a condition among icons acquired from the icons registered in the information processing apparatus’ corresponds to CPU 301 enabled Fig. 14 processing flowchart Step S1411.  “On the other hand, if the UUID of the new WSD port acquired in step S1409 matches the UUID of the device held in step S804 (YES in step S1410), the new port/icon generation module 411 judges that the WSD icon generation has succeeded (step S1411). After step S1411, the new port/icon generation module 411 ends the processing shown in FIG. 14.” [0089].
a deletion unit configured to delete the icon in a case in which even if the icon generation is executed by the first generation unit’ corresponds to Fig. CPU 301 enabled Fig. 14 processing flowchart Step S1408 ‘delete unnecessary icons’.  “If the number of ports acquired in step S1406 is not larger than the number of ports acquired in step S1401 (that is, the number of ports has not increased) (NO in step 51407), the new port/icon generation module 411 executes unnecessary WSD icon deletion processing shown in Fig. 15 to be described later (step S 1408).” [0083].  Fig. 15 is a flowchart showing unnecessary WSD icon deletion processing (step S 1408) in Fig. 14.” [0087-0088].
(j)       Claim 12: ‘a second port determination unit configured to determine presence/absence of a port that satisfies a condition before the icon generation by the first generation unit is executed instead of acquisition of the number of ports by the acquisition unit’ corresponds to CPU 301 enabled Fig.4 enabled ‘New Port/Icon Generation Module 411’.  “Fig. 17 is a flowchart showing existing WSD port check processing (step S1601) in Fig. 16. First, the new port/icon generation module 411 acquires all ports registered in the PC (step S1701). Then, the new port/icon generation module 411 starts loop processing for checking the presence/absence of a WSD port that impedes new WSD icon generation in the acquired ports (step S1702).” [0096].  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1, 14, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 2017/0279998). 

Regarding Claim 1:
Nakagawa discloses an information processing apparatus (Fig. 1 ‘client computer (PC) 100’) capable of communicating with a device (Fig. 1 ‘printer(s) 2500’; [0025]), comprising: 
(Fig. 2 ‘installer 1052’) configured to install a driver corresponding to the device (“The installer 1052 described in the present specification is software for installing a version 4 (V4) outbox driver.” [0027]); 
a determination unit (Fig. 3 ‘installer 1052’) configured to determine whether icon generation by a first generation unit configured to generate an icon cannot be performed in correspondence with the driver installed by the installation unit (Fig. 4 flowchart: “Next, in step S507, based on the acquired PnPID, the installer 1052 checks whether the printer 2501 is a model for which an outbox driver can be installed.” [0035]); and 
a control unit configured to, if it is determined by the determination unit that icon generation by the first generation unit cannot be performed, generate, by a second generation unit configured to generate an icon, the icon corresponding to the driver installed by the installation unit (“When the selected printer 2501 is not a printer for which an inbox driver is already installed (NO in step S701), the processing proceeds to step S704. In step S704, the installer 1052 performs normal WSD plug-and-play installation processing. When the selected printer 2501 is a printer for which an inbox driver is already installed (YES in step S701), the processing proceeds to step S702. In step S702, the installer 1052 deletes the corresponding printer queue. As a result, the inbox driver is deleted. In step S703, the installer 1052 finds the applicable printer 2501 by making the WSD device search using the WS-Discovery again, and then performs the WSD plug-and-play installation for the found printer.  In this way, when a printer for which an inbox driver is already installed is selected as a printer for which an outbox driver is to be installed, the inbox driver is deleted. Subsequently, a search is made to find a printer on the network, and the outbox driver is installed for the found driver.  Using the above-described procedure, an outbox driver can be installed for the printer 2501, even if an inbox driver is already installed by the WSD plug-and-play installation for the printer 2501. This allows installation of a driver optimal for a printer.” [0039-0041]).

Regarding Claim 14:
(“WSD is one type of protocol of a printer port for network connection of the printer 2500 to the servers 2000 or the PCs 100. One of the functions of WSD is the WS-Discovery function. Using the WS-Discovery function, a PC can be notified of a printer that can be connected to the PC. A user can select an applicable printer (e.g., a printer 2501) from a list of a search result, and install a printer driver for the selected printer. Further, in a specific network environment, a printer driver (hereinafter may be simply referred to as "driver") 1053 (illustrated in FIG. 2) for the printer 2501 which is connected may be automatically installed.” [0026]. “FIG. 6 is a flowchart illustrating WSD printer installation processing.”).

Regarding Claim 16:
The apparatus according to claim 1, wherein the driver installed by the installation unit is a driver provided from a manufacturer of the device (e.g. “In the present specification, when installing a printer driver, an installer includes also a printer, for which the inbox driver is already installed, in a printer model list obtained by a search using the WS-Discovery. The outbox driver thus can be installed.” [0023]).

Regarding Claim 17:
Nakagawa discloses a control method (“a technique for installing a printer driver” [0002]) executed in an information processing apparatus (Fig. 1 ‘client computer (PC) 100’) capable of communicating with a device (Fig. 1 ‘printer(s) 2500’; [0025]), comprising: 
installing a driver corresponding to the device (“The installer 1052 described in the present specification is software for installing a version 4 (V4) outbox driver.” [0027]); 
determining whether icon generation by a first generation unit configured to generate an icon cannot be performed in correspondence with the installed driver (Fig. 4 ; and 
if it is determined that icon generation by the first generation unit cannot be performed, generating, by a second generation unit configured to generate an icon, the icon corresponding to the installed driver (“When the selected printer 2501 is not a printer for which an inbox driver is already installed (NO in step S701), the processing proceeds to step S704. In step S704, the installer 1052 performs normal WSD plug-and-play installation processing. When the selected printer 2501 is a printer for which an inbox driver is already installed (YES in step S701), the processing proceeds to step S702. In step S702, the installer 1052 deletes the corresponding printer queue. As a result, the inbox driver is deleted. In step S703, the installer 1052 finds the applicable printer 2501 by making the WSD device search using the WS-Discovery again, and then performs the WSD plug-and-play installation for the found printer.  In this way, when a printer for which an inbox driver is already installed is selected as a printer for which an outbox driver is to be installed, the inbox driver is deleted. Subsequently, a search is made to find a printer on the network, and the outbox driver is installed for the found driver.  Using the above-described procedure, an outbox driver can be installed for the printer 2501, even if an inbox driver is already installed by the WSD plug-and-play installation for the printer 2501. This allows installation of a driver optimal for a printer.” [0039-0041]).

Regarding Claim 18:
Nakagawa discloses a non-transitory computer-readable storage medium storing a program (“A central processing unit (CPU) 101 controls the entire PC 100 according to a program stored in a read only memory (ROM) 1021 or a random access memory (RAM) 1022 of a main storage device 102, or stored in an auxiliary storage device 105. In addition, the CPU 101 executes processing based on a program stored in the auxiliary storage device 105 to implement a software configuration of the PC 100 illustrated in FIG. 2 and each step of flowcharts to be described below.” [0027]) configured to cause a computer (Fig. 1 ‘client computer (PC) 100’) to function to: 
install a driver corresponding to a device (“The installer 1052 described in the present specification is software for installing a version 4 (V4) outbox driver.” [0027]); 
(Fig. 4 flowchart: “Next, in step S507, based on the acquired PnPID, the installer 1052 checks whether the printer 2501 is a model for which an outbox driver can be installed.” [0035]); and 
if it is determined that icon generation by the first generation unit cannot be performed, generate, by a second generation unit configured to generate an icon, the icon corresponding to the installed driver (“When the selected printer 2501 is not a printer for which an inbox driver is already installed (NO in step S701), the processing proceeds to step S704. In step S704, the installer 1052 performs normal WSD plug-and-play installation processing. When the selected printer 2501 is a printer for which an inbox driver is already installed (YES in step S701), the processing proceeds to step S702. In step S702, the installer 1052 deletes the corresponding printer queue. As a result, the inbox driver is deleted. In step S703, the installer 1052 finds the applicable printer 2501 by making the WSD device search using the WS-Discovery again, and then performs the WSD plug-and-play installation for the found printer.  In this way, when a printer for which an inbox driver is already installed is selected as a printer for which an outbox driver is to be installed, the inbox driver is deleted. Subsequently, a search is made to find a printer on the network, and the outbox driver is installed for the found driver.  Using the above-described procedure, an outbox driver can be installed for the printer 2501, even if an inbox driver is already installed by the WSD plug-and-play installation for the printer 2501. This allows installation of a driver optimal for a printer.” [0039-0041]).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2017/0279998) in view of Horikoshi (US 2016/0350035).

Regarding Claim 15:
Nakagawa discloses the apparatus according to claim 1, but does not expressly disclose wherein the second generation unit generates an icon corresponding to a TCP/IP port.
Horikoshi discloses wherein the second generation unit generates an icon corresponding to a TCP/IP port (Horikoshi: “in a case where the WSD device search unit 407 could not detect a device (a device selected by the user) from the same subnet as the subnet to which the computer 101 .
Nakagawa in view of Horikoshi are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of installing driver software.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the second generation unit generates an icon corresponding to a TCP/IP port.
The suggestion/motivation for doing so is to “provides technology for enabling a user to reliably and stably use a device regardless of whether or not an information processing apparatus and the device exist within the same subnet.” as disclosed by Horikoshi in the background of invention.  Therefore, it would have been obvious to combine Nakagawa with Horikoshi to obtain the invention as specified in claim 15.

Allowable Subject Matter
18.	Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.	The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 2:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the  apparatus according to claim 1, further comprising an 

Regarding Claim 3:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the  apparatus according to claim 2, wherein based on a fact that when the icon generation is executed by the first generation unit, the number of ports acquired by the acquisition unit has increased as compared to before the execution, the determination unit determines that the icon generation by the first generation unit can be performed.

Regarding Claim 4:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the  apparatus according to claim 2, further comprising a port determination unit configured to determine whether a newly generated port satisfies a condition, wherein if it is determined by the port determination unit that the newly generated port satisfies the condition, the determination unit determines that the icon generation by the first generation unit can be performed, and if it is determined by the port determination unit that the newly generated port does not satisfy the condition, the 

Regarding Claim 5:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the apparatus according to claim 4, wherein the condition includes matching between information set to the newly generated port and information of the device.

Regarding Claim 6:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the  apparatus according to claim 2, further comprising an icon determination unit configured to determine presence/absence of an icon that satisfies a condition among icons acquired from the icons registered in the information processing apparatus, wherein if it is determined by the icon determination unit that the icon that satisfies the condition is absent, and it is determined by the determination unit that the icon generation by the first generation unit cannot be performed, the control unit generates, by the second generation unit, the icon corresponding to the driver installed by the installation unit.

Regarding Claim 7:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the apparatus according to claim 6, wherein the condition 

Regarding Claim 8:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the apparatus according to claim 7, wherein the condition concerning the driver includes matching between a driver name corresponding to the icon and a driver name of the driver.

Regarding Claim 9:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the apparatus according to claim 7, wherein the condition concerning the port includes matching between a type of the port corresponding to the icon and a type of a port generated in correspondence with the device.

Regarding Claim 10:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the apparatus according to claim 6, wherein if it is determined by the icon determination unit that the icon that satisfies the condition is present, the control unit does not perform the icon generation by the first generation unit, and uses the icon that satisfies the condition as the icon corresponding to the driver installed by the installation unit.


None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the apparatus according to claim 2, further comprising a deletion unit configured to delete the icon in a case in which even if the icon generation is executed by the first generation unit, the number of ports acquired by the acquisition unit has not increased as compared to before the execution, and icons are generated in correspondence with a plurality of port types for a function provided in the device.

Regarding Claim 12:
None of the prior art searched and of record neither anticipates not suggests in the claimed combinations the apparatus according to claim 2, further comprising a second port determination unit configured to determine presence/absence of a port that satisfies a condition before the icon generation by the first generation unit is executed instead of acquisition of the number of ports by the acquisition unit, wherein if it is determined by the second port determination unit that the port that satisfies the condition is present, the determination unit determines that the icon generation by the first generation unit cannot be performed, and if it is determined by the second port determination unit that the port that satisfies the condition is absent, the determination unit determines that the icon generation by the first generation unit can be performed.

Regarding Claim 13:
.

Conclusion
20.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Nakata (US 2016/0019014) discloses an information processing apparatus that performs control to write data requested to be output by a user to a predetermined file via a port monitor as a function of first output control software installed in an operating system, acquires the data written to the predetermined file, and performs output control on the acquired data to an external system on a network as a function of second output control software downloaded from an application management server and installed.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677